21-10249-mg   Doc 53-3   Filed 03/26/21 Entered 03/26/21 21:27:04   Exhibit C
                                   Pg 1 of 3


                             Exhibit C
  21-10249-mg         Doc 53-3     Filed 03/26/21 Entered 03/26/21 21:27:04            Exhibit C
                                             Pg 2 of 3



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                        Chapter 11
 NAVIENT SOLUTIONS, LLC,
                                                        Case No. 21-10249 (MG)
                              Putative Debtor.

                   ORDER DENYING MOTION FOR RECONSIDERATION

          The Petitioning Creditors, through counsel, filed a motion on March 11, 2021, for the

Court to reconsider its findings in connection with the dismissal of the involuntary petition in

this case. (“Motion,” ECF Doc. # 49.)

          In a motion for reconsideration, “[t]he movant must show that the court overlooked

controlling decisions or factual matters that might materially have influenced its earlier

decision.” In re Asia Glob. Crossing, Ltd., 332 B.R. 520, 524 (Bankr. S.D.N.Y. 2005) (internal

quotation marks omitted). “A motion for reconsideration should be granted only when the

[movant] identifies ‘an intervening change of controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice.’” Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)). “These criteria are

strictly construed against the moving party so as to avoid repetitive arguments on issues that

have been considered fully by the court.” Griffin Indus., Inc. v. Petrojam, Ltd., 72 F. Supp. 2d

365, 368 (S.D.N.Y. 1999). “[A] motion for reconsideration is not an opportunity to present the

case under new theories, secure a rehearing on the merits, or otherwise take a ‘second bite at the

apple.’” In re Fairfield Sentry Ltd. v. Theodoor GGC Amsterdam (In re Fairfield Sentry Ltd.),

2021 WL 771677, at *2 (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).
  21-10249-mg       Doc 53-3     Filed 03/26/21 Entered 03/26/21 21:27:04             Exhibit C
                                           Pg 3 of 3



       The Motion fails to identify any controlling decisions or factual matters that the Court has

not already considered or that would have influenced its earlier decision. The Motion

additionally fails to show clear error or manifest injustice. Accordingly, the Motion is DENIED.



IT IS SO ORDERED.
Dated: March 12, 2021
       New York, New York

                                             _____/s/ Martin Glenn_______
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge




                                                2
